DETAILED ACTION

Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment received January 6, 2022.  Claims 1-9, 15-17, and 19-21 are canceled claims.  Claims 10-14 and 18 were amended.  Claims 22-29 were newly added. Claims 10-14, 18, and 22-29 are pending.
The rejection of claims 2-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment and remarks received January 6, 2022.
The rejection of claims 2-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment and remarks received January 6, 2022.
The rejection of claims 2-9, 11, 13, 15-17, and 19-21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2007-077094 A (further evidenced by Lee et al., Journal of Nanoscience and Nanotechnology,  Vol. 16, pages 8460-8464, (2016); Ho et al. Organic Electronics 9 (2008), pages 101-110; and Deaton et al. US 2008/0284318 A1) is withdrawn due to the amendment received January 6, 2022.
The rejection of claims 15, 17, 19, and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2007-077094 A in view of Deaton US 2008/0284318 is withdrawn due to the amendment received January 6, 2022.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12, 14, 18, 22, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP 2007-077094 A (further evidenced by Lee et al., Journal of Nanoscience and Nanotechnology,  Vol. 16, pages 8460-8464, (2016); Ho et al. Organic Electronics 9 (2008), pages 101-110; and Deaton et al. US 2008/0284318 A1)
JP ‘094 exemplifies the following compounds (see par. [0037]):

    PNG
    media_image1.png
    133
    233
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    124
    228
    media_image2.png
    Greyscale
.
The two above compounds have HOMO values of -5.78 eV (as evidenced by Lee, see Lee Scheme 1 on page 8460 compounds 3 and 4 and Table 1 on page 8462).  

	Regarding claims 10, 12, 14, 18, 22 and 24 , JP ‘094 exemplifies an organic electroluminescent device structure comprising the compound “A-1” in a light emitting layer in combination with a fluorescent aryl amine dopant D-1 (see par. 80):

    PNG
    media_image3.png
    183
    388
    media_image3.png
    Greyscale
.
A published exact HOMO property value for the D-1 styrylamine compound shown above could not be located; however, compounds within this class of distyrylamine compounds are known to have HOMO values of -5.4 eV or greater as evidenced by Ho et al. Organic Electronics 9 (2008), pages 101-110 (see page 104 Table 1 “DSA-Ph” HOMO 5.4 eV, which differs by having a phenyl in place of the naphthyl groups of above D-1) and also by Deaton et al. US 2008/0284318 A1 (see page 10 “Emitter 2” HOMO -5.09 and “Emitter 3” HOMO -5.04 eV, which differ in having tolyl groups in place of naphthyl in the above D-1).  Accordingly, the HOMO value of the distyrylamine D-1 compound used in the example device of JP ‘094 is expected as having an inherent HOMO level of “0.3 eV or more” higher than the -5.78 eV HOMO value of the exemplified host “A-1”, absent evidence to the contrary.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are substantially identical, or are produced by identical or substantially identical processes.  The burden of proof In re Best, 195 USPQ 431 (CCPA 1977).  If JP 2007-077094 A is not considered sufficient to anticipate the claimed HOMO values, the reference is considered to teach materials having HOMO values close to the claimed range to render the claimed range obvious.  Per MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).”
	Regarding claims 26 and 28, the example device has a hole transporting layer (see par. 80).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-14, 18, and 22-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura et al. (WO 2009/102054 A1; listed on 12/11/2018 IDS) (patent family equivalent document US 2011/0042660 A has been used as the English translation in the below citations) with further evidence provided by Wee et al., J. Org. Chem. Vol. 74, No. 21, (2009), pages 8472-8475.


    PNG
    media_image4.png
    134
    234
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    168
    207
    media_image5.png
    Greyscale
.
At least example EM2-82 is taught as an anthracene derivative (see page 58, par. 105):

    PNG
    media_image6.png
    149
    295
    media_image6.png
    Greyscale
.
The compound EM2-82 is the same as instant compound #15 “BH-2”, which is disclosed by applicant to have a HOMO of approximately -5.81 according to the graph in instant Figure 16.  Additionally, other exemplified anthracene derivatives comprising an anthracene group and a dibenzofuran group includes EM1-38 to EM1-43, EM1-78 to EM1-84, EM2-37 to EM 2-43, EM2-78 to EM2-81 and EM2-83 to EM2-84 (see pages 16 to 58).  The anthracene derivatives read upon the instant “compound of the host material” having an anthracene and a dibenzofuran group. 
	Pyrene diamine compounds as disclosed by Kawamura read upon instant “light-emitting substance” (see par. 19-27, 72).  These derivatives would be expected to have HOMO levels “higher than the HOMO level of the compound by 0.3 eV or more”, because, as evidenced by NPL reference Wee et al. J. Org. Chem. Vol. 74, No. 21, (2009), pages 8472-8475, pyrene amine 
	It would have been obvious to one of ordinary skill in the art before the time of the invention to have formed a light emitting layer medium for a light emitting device comprising pyrene diamine compounds as light emitting dopant and anthracene derivatives comprising a dibenzofuran group as disclosed by Kawamura et al. and to have arrived at devices comprising the materials and property relationship of the materials as claimed, because Kawamura clearly discloses form devices having a light emitting layer comprising pyrene diamine dopants and anthracene derivative hosts.  One would expect to achieve a functional device comprising materials according to Kawamura et al. wherein the resultant combination of materials would also meet the limitations of the instant claims with a predictable result and a reasonable expectation of success.   Further, the office notes that The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products (i.e., the HOMO level property measurements) where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).  
	Regarding claims 26-29, Kawamura et al. teaches example device structures include a hole transporting layer comprising a material such as A-1 and A-2 (see par. 163 and see par. 111, 119).
Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection over JP 2007-077094 A (with further evidence provided by Lee et al., Ho et al. and Deaton et al.), applicant argues Lee et al. measured the reported HOMO levels using a method other than CV; however, applicant does not state how the measured Lee material differs or how the material taught by JP ‘094 is clearly distinguished from the claims.  As noted in the previous rejection, the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977). (See MPEP 2112.01).  Applicant has not provided proof that the prior art materials of JP ‘094, which are comprised of the claimed skeletal groups, do not possess the claimed properties.  Further, the office notes that “"Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (MPEP 2112.01).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786